61 F.3d 912
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PEOPLE of the State of California, Plaintiff-Appellee,v.John Christopher GABOR, Defendant-Appellant.
No. 95-15666.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
John Christopher Gabor appeals pro se the district court's order remanding a state criminal prosecution to state court.  The district court remanded the action on the ground that it lacked subject matter jurisdiction.  28 U.S.C. Sec. 1447(d) precludes appellate review when a district court remands a case based on a lack of subject matter jurisdiction.  Accordingly, we dismiss this appeal for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3